NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


RANDAL C. BRENDEL,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-3253
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
DeSoto County; Don T. Hall,
Judge.

Randal C. Brendel, pro se.



PER CURIAM.


              Affirmed.


MORRIS, LUCAS, and BADALAMENTI, JJ., Concur.